Citation Nr: 0021893	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-06 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran retired in November 1971 after completing more 
than twenty years of active military service; he died on 
August [redacted], 1998.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board also construes the appellant's claim as a claim for 
accrued benefits under 38 U.S.C.A. § 5121(a) (West 1991 & 
Supp. 2000).  In this regard, the Board notes that a pending 
appeal for increased evaluations for various service-
connected disabilities was remanded to the RO for a hearing 
by a May 1998 BVA decision.  The Board also notes that the RO 
issued a rating decision, denying an increased evaluation for 
a low back disability after the veteran's death in August 
1998, notice of which the veteran never received.  In the 
appellant's March 1999 Notice of Disagreement (NOD), she 
refers to the increased severity of her husband's 
disabilities, maintaining, as he had, that he was totally 
disabled because of his service-connected disabilities.  
While the RO's notice to the appellant concerning her 
entitlement to service connection for the cause of the 
veteran's death denied her claim for accrued benefits, the 
Board observes that the RO's October 1998 rating decision 
neither considered nor discussed the issues of the veteran's 
entitlement to increased ratings as they pertain to accrued 
benefits.  Since the issues of accrued benefits for sacro-
iliac weakness with low back pain and traumatic arthritis, 
bilateral hearing loss, duodenal ulcer, and rheumatoid 
arthritis under 38 U.S.C.A. § 5121 have not been prepared for 
appellate review, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in August 1998, at the age of 70.  

3.  The Certificate of Death reflects that the immediate 
cause of his death was metastatic malignant melanoma.  
Rheumatoid arthritis, duodenal ulcer and chronic obstructive 
lung disease were shown as underlying causes and sacro-iliac 
weakness was shown as having contributed to death.

4.  At the time of his death, the veteran was service 
connected for duodenal ulcer and rheumatoid arthritis, each 
rated as 20 percent disabling, sacro-iliac weakness with low 
back pain, rated as 10 percent disabling, and bronchitis and 
bilateral hearing loss, each rated as noncompensable.

5.  The veteran had active service in the Republic of Vietnam 
during the Vietnam War era.

6.  The veteran's death was not related to military service; 
nor did his service-connected disabilities cause, hasten, or 
contribute substantially or materially to cause his death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  
38 U.S.C.A. §§  1101, 1110, 1112, 1310, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is plausible when her contentions and the 
evidence of record are viewed in a light most favorable to 
that claim.  In this regard, the Board notes that the death 
certificate listed rheumatoid arthritis, duodenal ulcer and 
chronic obstructive lung disease as underlying causes and 
sacro-iliac weakness as having contributed to death.  The 
Board also is satisfied that all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained, and no further assistance to the appellant is 
required to comply with the VA's duty to assist her under 
38 U.S.C.A. §  5107 (West 1991 & Supp. 2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  Service 
incurrence for certain chronic diseases, including malignant 
tumors and arthritis, will be presumed if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 

3.309(a).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Regarding Agent Orange exposure, the Board notes that service 
connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available, and the presumption of exposure to 
herbicides is also precluded.  McCartt v. West, 12 Vet. App. 
164 (1999).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and skin cancer and any other 
condition for which the Secretary has not specifically 
determined that a 

presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-46 (January 4, 1994); 61 Fed. Reg. 41442-41449 
(August 8, 1996); and 64 Fed. Reg. 211 (November 2, 1999).  
Moreover, a cancer that develops as the result of 
metastasizing does not entitle a claimant to presumptive 
service connection.  See Darby v. Brown, 10 Vet. App. 243 
(1997); VAOPGCPREC 18-97 (May 2, 1997).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  

The Board acknowledges the veteran's meritorious service 
during the Vietnam War, which included presentment of the 
Vietnam Service Medal, the Vietnam Campaign Award, and a 
Bronze Star.  As will be explained below, however, the Board 
finds that there is insufficient evidence to establish that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).
 
The veteran's death certificate reveals he died of metastatic 
malignant melanoma.  Rheumatoid arthritis, duodenal ulcer and 
chronic obstructive lung disease were shown as underlying 
causes and sacro-iliac weakness was shown as having 
contributed to death.  No autopsy was performed.  At the time 
of his death, the veteran had established service connection 
for the following disabilities: duodenal 

ulcer, rheumatoid arthritis, sacro-iliac weakness with low 
back pain, bronchitis, and bilateral hearing loss.  There are 
no medical opinions offered on the death certificate to 
support a conclusion that the latter disorders had a causal 
connection in producing death and, therefore, the Board finds 
that none of these disorders materially contributed to or 
hastened the veteran's death.

Service medical records show that the veteran was permanently 
retired from service because of multiple disabilities, 
including rheumatoid arthritis, duodenal ulcer, sacro-iliac 
weakness with characteristic pain on motion and chronic 
bronchitis.  
In a March 1982 rating decision, the RO granted service 
connection for these disabilities and for bilateral hearing 
loss.

The appellant bases her claim on the contention that the 
veteran's death resulted from exposure to Agent Orange in 
service and lower back problems and moles that he acquired 
while on active duty.  In this regard, the Board notes that 
the veteran's service medical records are negative for 
complaints of, diagnosis of, or treatment related to the 
melanoma involved in his death in 1998.  The earliest medical 
evidence of such condition was not shown for decades after 
service.  The earliest medical evidence of any melanoma was 
in July 1997, when the veteran was diagnosed with malignant 
melanoma.  He had a 2.9 millimeter deep melanoma excised from 
his left flank area, and then underwent a sentinel node 
biopsy, which was found to be positive by immunochemical 
staining.  

Although the record in this case indicates that the veteran 
served in Vietnam during the Vietnam Era, there is no medical 
evidence of any of the presumptive diseases, at any time 
during or after service.  Nor is there any medical opinion of 
a causal relationship between the veteran's exposure to Agent 
Orange and the development of melanoma more than 25 years 
after discharge.

In a September 1997 rating decision, the RO denied service 
connection for malignant melanoma, noting that malignant 
melanoma is not a disease that is presumed to have been 
caused by exposure to herbicides such as Agent Orange.  That 
decision also noted that the veteran's diagnosis of malignant 
melanoma could not be presumed as related to military 
service, coming as it did 25 years following discharge.  

The veteran later underwent an inguinal node dissection and 
20 lymph nodes were negative for regionally metastatic 
disease.  In April 1998, the veteran was diagnosed with 
recurrent/metastatic malignant melanoma in the subcutaneous 
tissue of his back and in the spine.  The melanoma also had 
metastasized to his lungs.  He received radiation therapy for 
the spinal metastases.

Although the regulations allow for service connection for 
lung cancer for veterans exposed to Agent Orange, they do not 
allow for service connection of malignant melanoma that has 
metastasized or spread to the lungs.  The presumptive service 
connection for lung cancer caused by exposure to Agent Orange 
is for cancer that originated in the lungs. The Board notes 
that the appellant suggests that the veteran's melanoma may 
be caused by herbicide agent exposure; however, this 
proposition has not risen to the level of adding melanoma to 
the list of presumptive diseases for service connection for 
herbicide agent exposure.  Moreover, the appellant has not 
presented any physician's opinion that her husband developed 
melanoma as a result of exposure to Agent Orange or other 
herbicides or that his melanoma was related to service.

Without any evidence to support the appellant's contentions 
that the veteran died as a result of a service-connected 
disability, and without evidence that a service-

connected disability contributed materially or substantially 
to hasten the veteran's death, the claim for service 
connection for the cause of the veteran's death must be 
denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 




- 9 -






- 1 -


